Citation Nr: 1128938	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  07-16 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to April 1970.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan, which denied service connection for a low back disability.

When this issue was previously before the Board of Veterans' Appeals (BVA or Board) in May 2009, it was remanded for additional development.  The case is now before the Board for final appellate consideration.


FINDING OF FACT

There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran incurred or aggravated a low back disability during active duty.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in May 2005, VA informed the appellant of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  Although the Veteran was not informed that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman, the Board finds that he was not prejudiced by this VCAA notice defect.  As the benefit sought on this appeal is not granted below, there is no assignment of a disability rating, or effective date, warranted.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was provided prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.




Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA post-service medical records, the transcripts of July 2007 and February 2008 hearings at the RO, the transcript of a November 2008 hearing before the undersigned Veterans Law Judge, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

Pursuant to the Board's remand, in May 2009 correspondence VA asked the Veteran to complete new VA Forms 21-4142, as those he had submitted earlier had expired.  In July 2009, VA sent the Veteran correspondence informing him that the forms he had submitted in June 2009 contained incomplete names or addresses, and requested that he submit additional forms with the complete information.  The Veteran failed to respond.  Thus, VA has been unable to obtain potentially favorable evidence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

A VA opinion with respect to the issue on appeal was obtained in June 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2009 VA opinion obtained in this case is more than adequate, as it is predicated on a reading of the Veteran's claims file.  It considers all of the pertinent evidence of record, and provides a rationale for the opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis 

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Relevant law provides that at the time of the service entrance examinations, those persons entering military service are presumed to be in sound physical and mental condition, except for those disorders, disease, or other "infirmities" that are noted on their service entrance physical examination.  38 U.S.C.A. § 1111 (West 2002).

In VAOGCPREC 3-2003, VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

For those disorders that preexisted service and were worsened or "aggravated" during such service, a Veteran may obtain service connection.  38 U.S.C.A. §§ 1110, 1153.

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where pre-service disability underwent an increase in severity during wartime service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he injured his back during active duty while marching with 80 pound backpacks.  On his March 1968 pre-induction report of medical history, he stated that he had been treated for back pain during the prior 5 years but gave no details.  During the July 2007, February 2008 and November 2008 hearings, he made general, non-specific contentions that he had a pre-existing back disability.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  The evidence does not show that the Veteran's current low back disability was incurred during, or aggravated by, active duty.  

As discussed below, the Veteran's service treatment records do not show that he had a pre-existing low back disability at entrance, and his post-service medical records do not show that he had a pre-existing low back disability that was aggravated by active duty.  Further, his vague pre-induction and post-service contentions as to a pre-service low back disability are balanced by an unambiguous statement during the June 2009 VA examination denying any history of back problems prior to basic training.  Thus, the presumption of soundness in this case is not rebutted.  38 U.S.C.A. § 1111 (West 2002).  See also VAOGCPREC 3-2003, Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

The Veteran's service treatment records include the report of his March 1968 pre-induction medical examination.  It provides that his spine was normal on clinical evaluation and identifies no pertinent defects or diagnoses.  The Veteran's March 1968 pre-induction report of medical history provides that he was treated for back pain within the prior 5 years but gives no details.  The Veteran also denied all current or past recurrent back pain and bone, joint or other deformity.  The physician's summary and elaboration section identifies occasional low back pain, not considered disabling. 

The remainder of the Veteran's service treatment records are negative for complaints, symptoms, findings or diagnoses related to the back.  The report of his March 1970 separation medical examination provides that his spine was normal on clinical evaluation and identifies no pertinent defects or diagnoses.  The Veteran's March 1970 separation report of medical history provides that he said that his physical health was good.  He denied all current or past recurrent back pain and bone, joint or other deformity.  The physician's summary and elaboration section provides no pertinent comments.  

There is no evidence of pertinent complaints, symptoms, findings or diagnoses within one year of the Veteran's separation from service.  Because arthritis of the lumbosacral spine was not seen during service, service connection may not be established based on chronicity in service or continuity of symptomatology thereafter.  38 C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Because arthritis of the lumbosacral spine was not seen within one year of the Veteran's separation from service, presumptive service connection is not warranted.

In fact, the post-service medical evidence is negative for relevant complaints, symptoms, findings or diagnoses for several decades.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The VA treatment records before the Board show some recent low back complaints and diagnoses.  An April 2005 VA outpatient treatment report indicates joint pain, back pain/injury.  A June 2005 VA psychiatric outpatient treatment report provides a pertinent Axis III diagnosis of osteoporosis of the spine.  The medical history section indicates that he did not link the osteoporosis to his active duty.  A January 2006 MRI resulted in an impression of multi-level degenerative disc changes with disc degenerative changes most marked at L2-3 and L3-4 levels associated with bilateral foraminal narrowing; and severe spinal stenosis at L4-5 level associated with degenerative changes of the facet joints and reverse spondylolisthesis.  However, the VA treatment records simply do not link any current low back diagnoses or complaints to the Veteran's active duty.  They provide no evidence or medical opinion that the Veteran incurred or aggravated a low back disability during active duty.  

In this regard, the Board is aware that during the November 2008 hearing the Veteran testified that he began seeking treatment for his back in 1975 from a private doctor and later from an orthopedic specialist.  (Transcript at pages 6-7).  A VA Form 21-4142, dated in July 2005, identifies Dr. J. M. and lists the conditions treated as "various back and knee" from 1985 to 1991.  Another completed VA Form 21-4142, dated in May 2006 and also for Dr. J. M., lists the conditions treated as "various back and migraine headaches."  However, as noted above, the Veteran has failed to provide corresponding medical records.  When VA attempted to obtain new authorizations after the Board's May 2009 remand (the earlier authorizations had expired), the Veteran did not respond with adequate information.  

The Board is aware that the report of a September 2005 VA examination includes a positive nexus opinion.  The September 2005 report provides that the claims file was not available.  The Veteran reported injuring his back while working in the motor pool and was put on profile.  The report notes that X-rays revealed evidence of degenerative disc disease.  The pertinent diagnosis was minimal degenerative arthritis of the lumbosacral spine.  The examiner provided the opinion that the Veteran's current back disability was as likely as not related to the Veteran's military service.  

The Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the veteran and that the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran).  In this case, the Board finds that the September 2005 VA medical opinion is entitled to very limited probative value as there is no medical evidence that the Veteran injured his back during active duty while working in the motor pool, or that he was put on profile for his back.  The Board finds that the history is not accurate based on a review of service and post-service medical records.

The report of a June 2009 VA examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The Veteran stated that his main onset of pain was after basic training, but he did have onset of pain during basic training but did not seek evaluation.  He said that after basic training he did seek evaluation and was given a temporary profile.  He specifically denied any prior history of back problems.  The impression was spinal stenosis, L4-L5 and L3-L4, with degenerative disc disease and facet arthropathy at multiple levels, lumbar spine.  

The examiner expressed the opinion that, based on the history obtained that day from the Veteran himself along with a review of the claims file and the objective physical and radiographic evidence reviewed that day, the Veteran's current primary back problem was due to degenerative lumbar spine and severe spinal stenosis causing right leg radicular symptoms.  The examiner stated that this had been progressive with time by history.  The examiner stated that based on documentation in the Veteran's claims file, there was evidence that there may have been preexisting back conditions requiring treatment.  The examiner stated that this fact, in combination with there being no documentation of specific injury to the lumbar spine while enlisted in active military service, indicated that the Veteran's current back condition was unrelated to injury sustained while in active military service.  

The examiner noted that it was possible that the rigors of basic training and duties required by enlistment would flare-up a preexisting back condition.  However, the examiner noted that there was no documented evidence that such flare-ups occurred and hence the examiner was unable to say there was aggravation of preexisting back condition.  The examiner noted that there were subjective complaints only, which were not supported by documentation.  The examiner noted that the Veteran also had a significant family history of spinal arthritis, and he had been smoking for many years.  The examiner stated that these, along with a history of a [1996 post-service] traumatic motor vehicle accident, might be in part responsible for the Veteran's current degenerative changes.  The examiner noted that on further review of the VA examination report dated in September 2005, it noted decreased range of motion and degenerative disc disease on X-ray of the lumbar spine, and stated that the Veteran's back complaints were likely related to military service.  However, the examiner stated that he or she had reviewed no documented evidence that supported that opinion.  The examiner stated that he or she was in complete disagreement with that opinion.  

The Board finds that the June 2009 VA medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination results and a review of the medical record.  The examiner explained his opinions with detailed references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing relevant symptoms during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, the Veteran is not competent to diagnosis himself with a low back disability; state that any low back problems during service were of a chronic nature to which current disability may be attributed; or state that any current low back disability was incurred or aggravated during his service.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as a diagnosis, the question of whether a chronic disability is currently present, or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Further, the Board finds that the Veteran's assertions as to continuity of symptomatology of the claimed disability since service are less than credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  As noted above, the Veteran denied pertinent complaints and symptoms at separation.  The Board also finds it significant that the inservice history the Veteran related during the September 2005 VA examination, that led to a positive nexus opinion, was inconsistent with his service treatment records and with his other recitations of his inservice medical history.  

While the Board acknowledges that the absence of any corroborating probative medical evidence supporting the Veteran's assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  The Veteran's service treatment records (containing no relevant inservice complaints, symptoms, findings or diagnoses) and the post-service medical records (containing no competent clinical, or competent and credible lay, evidence linking the claimed disability to the Veteran's service) outweigh his contentions.  

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for a low back disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a low back disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


